In ruling upon the exceptions of the appellant to the report of the referee, his Honor, the circuit judge, says:
"The referee, to whom this matter was referred, has made a report establishing the amounts, rank, and priority of the mortgages, to which no exception has been taken, and the said report so filed and dated the 23d day of August, 1924, *Page 409 
is hereby confirmed, adopted, and made the judgment of this Court."
The report of the referee and the order of the circuit judge adopting it will be incorporated in the report of the case; and for the reasons therein stated the judgment of the circuit Court should be affirmed.
MR. JUSTICE WATTS concurs.